IN THE SUPREME COURT OF THE STATE OF DELAWARE

  DAVID HAMILTON,                             §
                                              §   No. 179, 2018
        Defendant Below,                      §
        Appellant,                            §
                                              §
        v.                                    §   Court Below—Superior Court
                                              §   of the State of Delaware
  STATE OF DELAWARE,                          §
                                              §   Cr. ID K0606004087
        Plaintiff Below,                      §
        Appellee.                             §

                           Submitted: July 23, 2018
                             Decided: July 25, 2018

                                     ORDER

      It appears to the Court that, on June 11, 2018, the Clerk issued a notice to the

appellant to show cause why his appeal should not be dismissed for his failure to file

his opening brief and appendix. The appellant responded by requesting an extension

of time. The Clerk informed the appellant that his opening brief must be filed by

July 19, 2018 and that the notice to show cause would be held in abeyance pending

receipt of his brief. The appellant failed to file his opening brief by the extended due

date; therefore, dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                 BY THE COURT:

                                 /s/Leo E. Strine, Jr.
                                 Chief Justice